Exhibit 10.1

CONSULTING AGREEMENT

Agreement made as of June 1, 2008, by and between Dollar Financial Group, Inc.
(the “Company”), a Pennsylvania corporation with a place of business at 1436
Lancaster Ave. Berwyn, Pennsylvania 19312, and Donald F. Gayhardt (the
“Consultant”), doing business at Dollar Financial Group, Inc.

1. Consulting Services. The Consultant shall provide consulting services in the
areas of:

Business development, mergers and acquisitions, government relations, investor
relations and such other matters as requested by senior management of the
Company.

Company will provide Consultant with information pertaining to the Company and
its products as necessary or appropriate to enable Consultant to perform the
Services. Consultant shall keep the Company fully informed as to the status of
Consultant’s efforts under this Agreement.

2. Compensation. The Company shall pay to Consultant as follows with respect to
Company’s required services:

Pricing and Payment: The services are charged on a time-and-materials basis at
the rate of $312.50 per hour or $2,500.00 per day for such services, including
travel.

In addition to the above amounts, Company shall pay all applicable sales,
service, use and other taxes imposed in connection with this agreement. Company
will reimburse Consultant for actual, reasonable and verifiable travel expenses.

3. Term and Termination. This agreement may be terminated by either party at any
time upon written notice to the other. The termination of this Agreement shall
be without prejudice to any remedy of the terminating party. The Company shall
pay Consultant all compensation earned through the date of termination.

4. Payment Schedule. All Charges and expenses for the Services under this
Schedule will be invoiced monthly, in arrears and properly submitted invoices
will be paid within thirty (30) days of Consultants receipt.

5. Independent Contractor. It is understood and agreed that the Consultant’s
relationship to the Company is that of an independent contractor and that
neither this Agreement nor the performance of the Services provided for herein
shall for any purpose whatsoever or in any way or manner create an employment,
agency, partnership, or joint venture relationship between the parties.

6. Assignment. The Consultant may not assign this Agreement, and the Company may
assign this Agreement only in connection with a merger or consolidation
involving the Company or a sale of substantially all its assets to the surviving
corporation or purchaser, as the case may be, so long as such assignee assumes
the Company’s obligations hereunder. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective legal representatives, successors and permitted assigns.

7. Notices. All notices and other communications permitted or required hereunder
shall be delivered or sent to the parties at the addresses set forth below, or
to such other address as such party may designate in writing to the other. The
addresses for such notices may be changed from time to time by written notice
given in the manner provided herein. For purposes of this Agreement, e-mail
shall be considered “writing” for purposes of notification and consent.

         
If to the Consultant:
  Mr. Donald Gayhardt
 
  511 Lynmere Road
 
  Bryn Mawr, PA 19010
If to the Company:
  Dollar Financial Group, Inc.
 
  Attn: Jeff Weiss
 
  1436 Lancaster Ave. Suite 310
 
  Berwyn, PA 19312

7. Entire Agreement; Amendment. This Agreement, constitutes the entire agreement
between the parties as to the subject matter hereof. No provision of this
Agreement shall be waived, altered or cancelled except in writing signed by the
parties. Any such waiver shall be limited to the particular instance and the
particular time when and for which it is given. Parties acknowledge and hereby
incorporate the mutual non-disclosure agreement first dated June 1, 2008 between
the parties covering company materials and trade secrets, among other items.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Pennsylvania.

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date first hereinabove written.

     
By: /s/ Donald F. Gayhardt
  Dollar Financial Group, Inc.
By: /s/ Jeffrey Weiss
 
   
Donald F. Gayhardt
Consultant
  Jeff Weiss
Chairman & CEO

